                                                                                     FILED
                                                                                     2/11/21 8:19 am
                                                                                     CLERK
                                                                                     U.S. BANKRUPTCY
                       IN THE UNITED STATES BANKRUPTCY COURT                         COURT - WDPA
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Claudine Faight                                     Bankruptcy No. 18-70254-JAD
       William P. Faight
                               Debtors                     Chapter 13
Nationstar Mortgage LLC d/b/a Mr. Cooper, its              Related To Doc. Nos. 50, 48
successors and/or assigns
                              Movant
                vs.

Claudine Faight
William P. Faight
                               Debtors

Ronda J. Winnecour, Esquire
                               Trustee

                                                ORDER OF COURT

       AND NOW, this 11th day of February, 2021, counsel for the parties having consented hereto, it

is hereby ORDERED that the Notice of Mortgage Payment Change filed January 20, 2021 at

Doc. No. 50 by Nationstar Mortgage LLC d/b/a Mr. Cooper, is DISALLOWED AS WITHDRAWN.

       It is FURTHER ORDERED that Debtors' Objection to said Notice, filed at Doc. No. 48, is

OVERRULED AS MOOT, and the hearing self-scheduled for March 17, 2021, at 11:00

AM is CANCELLED.
                                                       BY THE COURT:



                                                       ___
                                                       _________________________________
                                                         ________
                                                         ___     _ ___
                                                                 __ ____
                                                                       _ ____
                                                                       __  __
                                                                            _ __
                                                                              _______________
                                                                               _
                                                       Honorablee Jeffery
                                                                  J ffery A. Deller
                                                                  Je
                                                       U.S. Bankruptcy Judge

 CASE ADMINISTRATOR SHALL SERVE:
      Claudine and William P. Faight
      Brian C. Nicholas, Esquire
      Kenneth P. Seitz, Esquire
      Ronda J. Winnecour, Esquire
      Office of United States Trustee
